DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because “it should not refer to purported merits or speculative applications of the invention”. See MPEP 608.01(b). The examiner suggests removal of the last sentence of the abstract: “The invention can be realized by using micro-processing technology, and the preparation process is mature and reliable”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The specification contains many typographical and/or grammatical errors (improper capitalization, possible missing punctuation, and possible typographical errors/poor translations). Those discovered by the examiner are noted below, and Applicant’s cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
“which makes the modulation signal ineffective Feeding into the modulation array makes it difficult” (pg.2, possibly missing punctuation between sentences);
“the highest The modulation rate is generally only 100 MHz” (pg.2);
“based on direction modulation And the signal-to-noise ratio” (pg.3, possibly improper capitalization);
“for THz fast response dynamic Ideas” (pg.3);
“to change the HEMT The concentration of 2-DEG” (pg.4);
“the modulator can obtain Very high modulation rate” (pg.4);
“and “the horizontal short” (pg.10, open parenthesis);
“they are all laying I-shaped Structure” (pg.10);
“the I-shaped structure The long branches” (pg.10);
“The longitudinal width of the modulation chip The longitudinal width of the waveguide” (pg.10);
“is The side faces” (pg. 10);
“the thickness of the chip The opening” (pg.10);
On pg.10, the “source” and “drain” are given the same reference number (11). It is noted that only one source/drain is annotated on Fig.3.
On pgs.9-11, Figs.1-3 are not referenced. The specification should be amended to reference which Figure is being discussed with regard to the reference symbols.\
Appropriate correction is required.

Claim Objections
Claims 1, 2, 4, and 6 objected to because of the following informalities: 
Claim 1 contains more than one sentence (see line 16: “resonators are connected to each other. The gate lines are arranged”);
Claim 1: “the input waveguide port”, “the output waveguide port”, “the lateral long branches”, and “the gate lines” lack antecedent basis;
Claim 2: “the side of the artificial microstructure” lacks antecedent basis;
Claim 4: “the junction” lacks antecedent basis;
Claim 4 contains more than one sentence (see line 4: “same size. The longitudinal height”);
Claim 6: “the part of the gate connection line” lacks antecedent basis;
Claims 9 and 12 lack ending punctuation (no period); and
Claim 11 ends in a comma rather than a period. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, “narrower than other parts” is recited, but it is unclear what particular structure is being referenced by “other parts”.
Regarding claim 10, the term “other material media with low insertion loss for terahertz waves” is a relative term which renders the claim indefinite. The term “low insertion loss” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Also regarding claim 10, “can be selected from” is recited, and it is unclear whether or not the limitation following the phrase are a part of the claimed invention. The examiner suggests “is selected”.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Further, “can generally use” is unclear for the same reason.

Allowable Subject Matter
Claims 1-5, 7-9, and 12 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  the most relevant prior art is considered to be Zhang et al. (US 2016/0233962), which discloses a terahertz external modulator comprising the recited I-shaped resonator structures. See Fig.1. However, Zhang et al. does not disclose providing the modulation chip “embedded in the rectangular waveguide, erected in the waveguide cavity and parallel to the waveguide opening”, the waveguide being “a rectangular waveguide cavity … made of metal”. In fact, Zhang appears to teach away from utilizing a waveguide with the modulation chip: “The device of this invention is used for the spatial transmission of THz waves, which can work at room temperature, atmospheric pressure, non-vacuum conditions without loading the waveguide and can be easy to package.” ([0029] and abstract). The most relevant prior art relating to a similar THz waveguide is considered to be Otter et al. (“Hybrid 3-D Printing Technology for Tunable THz Applications”), which discloses various rectangular metal waveguides for THz applications, and Singh et al. (“High Speed Terahertz Modulator on the Chip Based on Tunable Terahertz Slot Waveguide”), which discloses a terahertz modulator provided with a slot waveguide. However, the device of Otter does not disclose a modulation chip “parallel to the waveguide opening” as required .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/RYAN JOHNSON/Primary Examiner, Art Unit 2849